Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 18, 2017

                                      No. 04-16-00779-CR

                                   Anthony Newton HARRIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR9455
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
         On August 30, 2017, appellant’s appointed counsel, Karen Dalglish Seal, filed in this
court a purported appellant’s brief. In this “brief,” however, Ms. Seal did not raise any issues
challenging the conviction. Rather, in the document filed on August 30, 2017, Ms. Seal advised
she cannot adequately represent appellant on appeal due to possible conflicts with regard to a
potential ineffective assistance of counsel claim — Ms. Seal also acted as appellant’s appointed
trial counsel. Upon review, we determined the document filed by Ms. Seal is not an appellate
brief; rather, the document is a motion to withdraw as appellate counsel.

        In addition to the motion to withdraw filed by Ms. Seal, the State filed a motion asking
this court to abate the appeal and remand the matter to the trial court for appointment of new
appellate counsel. After reviewing the documents filed by Ms. Seal and the State, we granted the
motion to withdraw filed by Ms. Seal and granted the State’s motion to abate and remand. We
ordered the matter abated and remanded to the trial court, ordering the trial court to appoint new
appellate counsel for appellant. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983)
(holding that appellate courts may abate appeals so that trial court can assure appellant has
effective assistance of counsel). We also ordered the district clerk to file a supplemental clerk’s
record containing the trial court’s order appointing new appellate counsel.

        In accordance with our order, the trial court appointed new appellate counsel — the
Bexar County Appellate Public Defender’s Office — and the district clerk filed a supplemental
clerk’s record containing the order. In addition, Michael D. Robbins of the Bexar County Public
Defender’s Office filed a document in which he advised that he would appear as lead counsel for
appellant.

       Based on the foregoing, we ORDER the abatement lifted and this matter reinstated
on the court’s active docket.         We ORDER appellant’s newly appointed counsel to
file appellant’s brief in this court on or before October 18, 2017. The State’s brief will
be due thirty days after appellant’s brief is filed.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court